CUSHING, P.J.
Plaintiff testified as to the sudden movement of the train. Another passenger, Robert Demmy, was seated on the rear platform, .and testified, that as the train lurched, he was thrown from his chair, and -protected himself from falling by grabbing the rail around the platform.
There is evidence that the train was within five miles of the station at Ashland, and just prior to the lurch was moving smoothly along the tracks. There is also evidence that the forward- jerk of the train w,as violent, unusual, and sudden. From this evidence a reasonable inference may be drawn that the sudden jerk of the train was unnecessary. The verdict was instructed upon a construction of the evidence that there was no proof that the sudden, unusual, and violent movement of the train was unneces-. sary.
The questions of whether the jerk of the train was so unnecessary as to constitute a failure to exercise due care, and whether, if necessary, a proper amount of care had been used to secure the door, should have been submitted to the jury.
For error of the court in instructing the verdict, the judgment will be reversed, and the cause remanded for a new trial.
ROSS & HAMILTON, J.J., concur.